Citation Nr: 0304693	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation for service-connected 
post-traumatic stress disorder (PTSD) in excess of 10 percent 
disabling, from December 26, 1996 to May 17, 2000.  

(The issues of entitlement to service connection for a low 
back disorder, and entitlement to an initial evaluation for 
service-connected PTSD in excess of 30 percent disabling, 
from May 18, 2000, will be the subject of a later Board 
decision).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1946 to May 
1949, from August 1949 to September 1952, and from January 
1955 to July 1968.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the VA 
RO, which determined, in pertinent part, that the veteran had 
failed to submit new and material evidence to reopen a claim 
of service connection for a low back disorder.  In April 
1998, the Board reopened and then remanded the matter for the 
purpose of obtaining additional medical evidence and 
affording due process to the veteran.  The Board again 
remanded the appeal in February 2000 for additional 
development.  

Additionally, as noted by the Board in February 2000, the 
matter comes before the Board on appeal from a January 1998 
rating decision, which assigned an initial 10 percent 
disability evaluation for PTSD, after granting service 
connection for the same.  The veteran's appeal of the rating 
was initiated following an original award.  Consequently, the 
rating issue on appeal is not the result of a claim for 
increased entitlement, rather one involving the propriety of 
the original evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

This matter also comes to the Board on appeal from an April 
2001 rating decision which granted an increased rating for 
service-connected PTSD, assigning a 30 percent rating 
effective from the May 18, 2000 date of most recent VA 
examination.  The veteran has expressed his continued 
disagreement with the action taken.

(As noted on the preceding page, the veteran's claims of 
service connection for a low back disorder and for an 
evaluation in excess of 30 percent for PTSD from May 18, 
2000, will be the subject of a future Board decision.  The 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When this 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).)  After giving notice, and reviewing any response to 
the notice, the Board will prepare a separate decision 
addressing this issue.)  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate the claim adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by the veteran regarding this claim, and 
provided him appropriate VA medical examinations, all in an 
effort to assist him in substantiating his claim adjudicated 
on the merits herein regarding VA compensation benefits.  

2.  The veteran's service-connected PTSD, from December 26, 
1996 to May 17, 2000, is shown to have been manifested by a 
depressed mood and some chronic sleep impairment, symptoms 
which were not completely controlled by continuous 
medication.  


CONCLUSION OF LAW

Prior to May 18, 2000, the criteria for a 30 percent rating, 
but no more, were met for service-connected PTSD.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.19, 4.130, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  With regard to the issue adjudicated on the 
merits herein, the veteran was provided an adequate VA 
examination.  Additionally, all identified VA and private 
treatment records pertinent to the appeal were obtained.  
Accordingly, the Board finds that VA has met its duty to 
assist.  

As to the same claim adjudicated on the merits herein, VA has 
also met VCAA's notice requirements: The April 2001 statement 
of the case (SOC) and the July 2001 and August 2002 
supplemental statement of the case (SSOC) clearly explain why 
the evidence submitted to date does not support the PTSD 
claim adjudicated herein on the merits.  Additionally, the 
veteran was provided a personal hearing at the RO with regard 
to his low back claim, but he did not indicate he wanted a 
similar hearing with regard to the PTSD claim on appeal.  The 
veteran, who is represented, was afforded every opportunity 
to provide his sworn testimony and to submit evidence to 
substantiate his PTSD claim on appeal.  Notice of the VCAA 
was provided in April 2001.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran and his representative were advised of what 
the veteran needed to do to support his PTSD claim on appeal, 
that is, he was advised of what sort of evidence was needed 
to prove his claim, with notice of what he needed to submit 
to VA, and what evidence VA was to obtain on its own, or in 


response to information provided by the veteran.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board must 
conclude that VA has met both the duty to assist and notice 
provisions of the VCAA; further development would serve no 
useful purpose as to the PTSD claim decided herein.  


II.  Initial Rating for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4 (2002).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, 
the veteran has expressed dissatisfaction with the assignment 
of an initial rating, the Francisco rule does not apply; 
rather, VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating." See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

Under the diagnostic criteria for PTSD, a 10 percent rating 
is for application for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 


30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

VA PTSD examinations of November 1996 and April 1997 show 
some limited symptoms of PTSD, with some depressed mood, 
anxiety and chronic sleep impairment, but no flattened 
affect, speech impairment, panic attacks, difficulty 
understanding complex commands, or memory impairment.  VA 
treatment records from February 1999 show continued treatment 
for PTSD, with depression, but the symptoms of which appeared 
not to have been controlled well by medication.  During this 
period, while treatment records show occasional complaints of 
increased irritability, avoidance, and intrusive memories, 
these records also show that the veteran remarried (a third 
wife), and that he had some emotional and financial concerns 
related to the financial demands placed upon him by his 
children and step-children, as well as the failure of a 
recent penile implant.  VA mental health records of 1999 show 
continued isolation, avoidance, nightmares occasionally, 
intrusive thoughts of combat, and some emotional and 
financial 


difficulties at home, but not entirely due to service-
connected PTSD symptomatology.  

The veteran was seen in December 1999, at which time he 
reported that he had had a night sweat incident one week ago, 
where he woke up and his hands were clammy and his body was 
sweaty.  He also reported continued depression.  PTSD 
medication was changed at that time.  In April 2000, he was 
noted to have poor sleep, with worsening of anxiety.  He was 
next seen on VA examination on May 18, 2000.  

The Board finds that the above evidence of record supports a 
30 percent evaluation, for the entire period from December 
26, 1996 to May 17, 2000.  In finding so, the Board 
recognizes that the veteran's PTSD has not always been well 
controlled by medication, as documented in December 1999 when 
the veteran started to have night sweats, requiring a change 
of his medication.  Additionally, the evidence shows that the 
veteran has continued depressed mood which is not completely 
controlled by medication, that his social isolation has been 
demonstrated consistently, including on VA examination in 
November 1996, and his sleep difficulty was noted on VA 
examinations both in April 1997 and more recently.  With 
notation of disturbances of motivation and mood, nightmares 
and night sweats, as well as reports of social isolation, the 
Board finds that this evidence more closely approximates the 
criteria for a 30 percent evaluation.  

In finding so, it must also be said that while the veteran 
has some depression, with occasional nightmares and 
significant sleep disturbance, he is not shown to have panic 
attacks, stereotyped speech, memory impairment, difficulty 
understanding complex commands, or impairment in judgment or 
abstract thinking-all criteria for a 50 percent rating for 
PTSD under Diagnostic Code 9411.  Moreover, the veteran 
receives only monthly treatment for PTSD symptoms.  Thus, the 
criteria for a 30 percent evaluation are more closely 
approximated than a 10 percent rating, and the criteria for 
greater than 30 percent are not met.  The claim, to the 
limited extent 


that a 30 percent rating is warranted for the period December 
26, 1996 to May 17, 2000, is granted.  


ORDER

An initial 30 percent evaluation is granted for service 
connected PTSD, from December 26, 1996 to May 17, 2000, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

